DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 6-8 and 11-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter Lee1) (US 20200053651 A1), in view of Rotem et al. (hereinafter Rotem2) (US 20170371401 A1).
As to claim 1, Lee teaches a method, comprising:

in response to the detection, determining that the IHS is operating in performance mode [0138: “If the user is not present in operation 805, the electronic device may identify whether there is other electronic device connected by wire or wirelessly in operation 809…if the other electronic device is present, the electronic device may identify whether a function associated with the other electronic device is running in operation 811.”] and
in response to the determination, modifying a configuration of a component of the IHS [0139: “if the function associated with to other electronic device is running, the electronic device may enter the quasi absence mode in operation 813. The quasi absence mode is an intermediate stage of the use ready mode mand absence mode, the electronic device may maintain power supply of a configuration (element, component) for executing the function associated with other electronic device and the application execution state, cut the power supply of other configurations and terminate other applications.”] [ The quasi absence mode is a low power mode.].
Lee does not teaches the modification including modifying turbo configuration.
Rotem teaches entering a turbo mode after a wake up from an idle/low power state to handle a responsiveness workload [0030: “As described herein PCU 138 may be configured to cause direct entry into a maximum performance state after a wake up 
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of modifying the turbo configuration while operating in the low power mode as suggested in Rotem into Lee because they both are directed to method for controlling operation of an electronic device. By incorporating Rotem’s teaching would reduce more power consumption. 
As to claim 3, Lee in view of Rotem teaches wherein modifying the turbo configuration further comprises disabling the maximum operating frequency for the component [Rotem, 0030: “As described herein PCU 138 may be configured to cause direct entry into a maximum performance state after a wake up from an idle or other low power state.”] [In other words, the maximum performance state is disabled while the system is operating in low power state. Therefore, the maximum frequency is disabled.
As to claim 6, Rotem teaches wherein disabling the maximum operating frequency comprises spreading a turbo event over time [0024: “the processor may be controlled to operate at this maximum performance state for a time limited duration…”] [0121: “controlling higher performance states can occurs in part based on multiple time durations, also referred to herein as Tau values.”].
As to claim 7, Rotem teaches wherein spreading the turbo event over time further comprises maintaining a power draw under a capped value that prevents an internal battery of the IHS from sustaining a draw spike [0121: “A first power limit may be a thermal design power (TDP) level (also referred to as power limit 1 or PL1), which is a long term average power consumption level that the processor is not to exceed (although it may exceed this level for certain time durations).].
As to claim 8, Rotem teaches wherein maintaining the power draw under the capped value further comprises maintaining a power consumption of the IHS under an alternating current (AC) adapter power level [100: “a PMIC 1380 is coupled to SoC 1310 to provide platform-based power management, e.g., based on whether the system is powered by a battery 1390 or AC power via an AC adapter 1395.”].
As to claim 11, Lee teaches wherein the component is selected from the group consisting of: a Central Processing Unit (CPU), a Graphical Processing Unit (GPU), a Field Programmable Gate Array (FPGA), and a storage processor [0028: processor 120]. 
Allowable Subject Matter
Claims 12-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Lee was cited as a prior art in the previous office action mailed on 04/15/2021.
        2 Rotem was cited as a prior art in the previous office action mailed on 04/15/2021.